******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. NATHAN S. JOHNSON
               (SC 19102)
Rogers, C. J., and Palmer, Zarella, McDonald, Espinosa and Vertefeuille, Js.
       Argued December 11, 2013—officially released July 29, 2014
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
  Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and Eugene Calistro, senior assistant
state’s attorney, for the appellee (state).
  Charles D. Ray filed a brief for the Innocence Project
as amicus curiae.
                          Opinion

   VERTEFEUILLE, J. The primary issue that we must
resolve in this appeal is whether the due process clauses
of the Connecticut constitution provide protection
against allegedly unduly suggestive eyewitness identifi-
cation procedures undertaken by a private actor. The
defendant, Nathan S. Johnson, was charged with vari-
ous criminal offenses in connection with the shooting
of the victim, Johnnie Jones. Before trial, the defendant
filed a motion to suppress the victim’s identification of
him as the perpetrator on the ground that it was the
result of unnecessarily suggestive police procedures.
The trial court denied the motion. The jury ultimately
returned a verdict of guilty on charges of assault in the
first degree in violation of General Statutes § 53a-59 (a)
(1), robbery in the first degree in violation of General
Statutes § 53a-134 (a) (1), conspiracy to commit robbery
in the first degree in violation of General Statutes
§§ 53a-48 (a) and 53a-134 (a) (1), and carrying a pistol
or revolver without a permit in violation of General
Statutes § 29-35 (a). The defendant also was found guilty
by the court, B. Fischer, J., of criminal possession of
a firearm in violation of General Statutes § 53a-217 (a)
(1),1 and the trial court thereafter rendered judgment
of guilty in accordance with the verdict and the court’s
finding. The defendant appeals from the judgment of
conviction claiming for the first time that the victim’s
conduct in identifying the defendant as the perpetrator
was unduly suggestive and that unduly suggestive con-
duct by a private actor violates the due process provi-
sions of the state constitution even in the absence of any
improper state action.2 We conclude that eyewitness
identifications that are not tainted by any unduly sug-
gestive state action do not implicate the due process
provisions of the state constitution unless, as with any
other form of evidence, the identification was so
extremely unreliable that its admission deprived the
defendant of his right to a fair trial.
   The record reveals the following facts that are either
undisputed or were expressly found by the trial court.
On December 30, 2009, the victim, who was then twenty-
seven years old, left his job at the Clarion Hotel on
Whitney Avenue in New Haven at approximately 3:30
p.m., and took a bus to his residence at 50 Gilbert Street.
After taking a nap, he left his residence and walked to
a friend’s house on Albert Street, a thirty to forty minute
walk. Upon discovering that his friend was not at home,
the victim walked to his father’s house at 15 Adam
Clayton Powell Place, a five to seven minute walk. He
stayed there for approximately three to four hours, dur-
ing which time he helped his father with his computer.
He then went to the China Star restaurant on Dixwell
Avenue, where he bought some cigarettes. As he was
leaving the restaurant, he saw a group of men, including
the defendant. The victim had seen the defendant before
when they had played ‘‘Pop Warner’’ football as teenag-
ers and, more recently, in a store and in a bar in New
Haven. The victim had exchanged handshakes with the
defendant twice within the two months preceding
December 30, 2009. The victim did not know the defen-
dant’s name. When the victim saw the defendant as he
was leaving the China Star restaurant, they just looked
at each other. The victim had no quarrel with the
defendant.
   After leaving the China Star restaurant, the victim
went to a convenience store on Dixwell Avenue to get
a light for his cigarettes and to purchase lottery tickets.
As he was leaving the store, he saw some friends who
asked him if he would like something to drink. The
victim had two beers and two shots of gin. At some
point, the victim’s friends started smoking embalming
fluid, and he decided to walk home. As he walked
through the back of the plaza where the convenience
store was located, two men jumped out and demanded
his money. One of the men started patting him down
and taking his belongings, including $5, a cell phone
and keys. The person who was patting him down was
wearing a purple ‘‘skully’’—an ‘‘open-faced mask’’ that
concealed only his hair and ears. He was also holding
a dull silver revolver.
   Although the lighting was dim, the victim was able
to see the facial features of the person who was patting
him down and to recognize him as the defendant. He
was also able to see the complexion and the eyes of
the other person, who was wearing a hat and a black
scarf. The victim told the defendant that he knew him
and asked him what he was doing. The defendant then
said either ‘‘shoot that nigger,’’ ‘‘shoot him,’’ or ‘‘I’m
gonna shoot him,’’ at which point the victim ran. As he
ran, he heard two shots and felt a burning sensation in
his back. The victim then heard two more shots and
fell to the ground.
   After approximately fifteen minutes, the victim saw
a man walking some dogs and he asked the man to call
an ambulance. The man called 911 on his cell phone
and put the phone on speaker mode so that the victim
could talk to the dispatcher. The victim told the dis-
patcher that he had been assaulted by two African-
American males but, when asked if he could identify
his attackers, the victim responded that he could not.
The victim testified at the suppression hearing that he
denied having recognized the defendant because
‘‘[w]here I’m from you don’t tell. You don’t tell.’’
  The victim was taken to Yale-New Haven Hospital,
where he was interviewed by Craig Dixon, a detective
with the New Haven Police Department (police depart-
ment). The victim did not tell Dixon that he had recog-
nized the defendant. Dixon interviewed the victim again
on January 6, 2010, at which point the victim told Dixon
that he had recognized one of the attackers as someone
with whom he had played Pop Warner football. The
victim testified that he was willing to identify his assail-
ant at that point because, before the interview, he had
asked Dixon whether the police would have been able
to find out who had shot him if he had died, and Dixon
had responded, ‘‘no.’’ The victim also testified that he
had talked to his family, friends and physicians, who
had urged him to tell the police if he knew who had
robbed him.
   At some point prior to February 20, 2009, the victim
decided to search the Internet for photographs of the
person who he believed had shot him. He found a photo-
graph of that person and four other persons on the
social networking site called My Space and printed out
the page on which it was posted. On February 20, 2009,
Dixon again visited the victim, who was then being
treated at Gaylord Hospital in Wallingford, and the vic-
tim gave him the printout of the My Space page con-
taining the photograph of the person he believed to be
his assailant. Thereafter, Dixon logged into the My
Space site with the police department’s computer,
located the page that the victim had printed and printed
a larger color copy of the photograph. In addition,
because Dixon had noticed that a comment, ‘‘Free my
cousin Nate (#27),’’3 had been posted in the comment
section of the My Space printout, he performed an ‘‘in-
house check’’ of all males with the name Nate and
Nathan.4 He found a photograph of the defendant that
resembled the person on the My Space printout.
  Dixon then prepared a photographic array containing
similarly sized and formatted photographs of eight
young, African-American males wearing black shirts,
including the defendant. On March 10, 2010, Dixon pre-
sented the photographic array to the victim, along with
an instruction form indicating that the suspect’s photo-
graph might not be included, which Dixon read aloud
to the victim and asked the victim to read to himself.5
Dixon did not suggest that the victim pick any person
out of the array, did not show the victim a separate
photograph of the defendant, and did not suggest that
a photograph of the victim’s assailant was included in
the array. The victim, without hesitation, identified the
defendant from the array as the person who had shot
him and with whom he had played Pop Warner football.
   The defendant argued at the suppression hearing that
the identification procedure was unduly suggestive
because the photograph of the defendant that Dixon
included in the photographic array was, according to
defense counsel, the only photograph that looked simi-
lar to the person that the victim had identified as his
assailant in the photograph from the My Space printout.6
In addition, defense counsel argued that the victim’s
identification of the defendant was unreliable because
the victim had been drinking prior to the time of the
robbery, the lighting was ‘‘dim’’ at the time of the rob-
bery, the victim had not identified the defendant as
his assailant immediately after the shooting, and the
victim’s descriptions of the shooter had varied. The trial
court concluded that the police procedures had not
been unduly suggestive and denied the defendant’s
motion to suppress. Thereafter, the defendant was tried
and convicted of the previously set forth crimes. This
appeal followed.7
   On appeal, the defendant has effectively abandoned
his claim that the photographic array was unduly sug-
gestive. Instead, he claims for the first time that the
victim’s identification of the defendant as the shooter
should have been suppressed because the victim’s con-
duct was unduly suggestive. Specifically, the defendant
claims that the identification should have been sup-
pressed because the victim sought out a photograph of
the defendant, studied it and had an opportunity to
discuss it with friends and family before he gave the
photograph to Dixon, and this process was unduly sug-
gestive in the same manner that showing multiple pho-
tographs of a suspect to an eyewitness is unduly
suggestive. See State v. Randolph, 284 Conn. 328, 386,
933 A.2d 1158 (2007) (identification procedure is unduly
suggestive when ‘‘the eyewitness had been presented
with multiple arrays in which the photograph of one
suspect recurred repeatedly’’); State v. Holliman, 214
Conn. 38, 46, 570 A.2d 680 (1990) (when private actor
has engaged in unduly suggestive identification con-
duct, identification may be suppressed if defendant
establishes that identification was unreliable). The
defendant further claims that, although this court held
in Holliman that the due process provisions of the
federal constitution are not implicated when a private
actor has engaged in unduly suggestive conduct; State
v. Holliman, supra, 45; this court should hold that the
due process clauses of the state constitution8 are impli-
cated when an identification is tainted by such conduct.9
   Because the defendant’s claim that unduly suggestive
conduct by a private actor implicates the due process
provisions of the state constitution is potentially dispos-
itive, we first review that claim.10 Although the claim
was not preserved, because the record is adequate for
review and the claim is of constitutional magnitude, it
is reviewable pursuant to State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989).11 The scope of the
rights protected by the due process clauses of our state
constitution is a question of law over which our review
is plenary. See Cambodian Buddhist Society of Con-
necticut, Inc. v. Planning & Zoning Commission, 285
Conn. 381, 398 n.11, 941 A.2d 868 (2008).
  We begin our analysis with a review of the existing
law governing unduly suggestive identification proce-
dures. ‘‘Due process requires that [eyewitness] identifi-
cations [may be admitted at trial] only if they are reliable
and are not the product of unnecessarily suggestive
police procedures. State v. Kemp, [199 Conn. 473, 478,
507 A.2d 1387 (1986), overruled in part on other grounds
by State v. Guilbert, 306 Conn. 218, 253, 49 A.3d 705
(2012)]. Because reliability is the linchpin in determin-
ing the admissibility of identification testimony; Man-
son v. Brathwaite, 432 U.S. 98, 114, 97 S. Ct. 2243, 53
L. Ed. 2d 140 (1977); a two part test has developed to
make that determination. In . . . State v. Marquez, 291
Conn. 122, 141–42, 967 A.2d 56, cert. denied, 558 U.S.
895, 130 S. Ct. 237, 175 L. Ed. 2d 163 (2009), we noted
the consensus with regard to the [following] overall
analytical framework to be used in considering a claim
of this sort: In determining whether identification pro-
cedures violate a defendant’s due process rights, the
required inquiry is made on an ad hoc basis and is
two-pronged: first, it must be determined whether the
identification procedure was unnecessarily suggestive;
and second, if it is found to have been so, it must be
determined whether the identification was nevertheless
reliable based on examination of the totality of the
circumstances. . . . State v. Theriault, [182 Conn. 366,
371–72, 438 A.2d 432 (1980)]; see also Manson v. Brath-
waite, supra, [107] ([T]he first inquiry [is] whether the
police used an impermissibly suggestive [identification]
procedure . . . . If so, the second inquiry is whether,
under all the circumstances, that suggestive procedure
gave rise to a substantial likelihood of irreparable mis-
identification.); United States v. DeCologero, 530 F.3d
36, 62 (1st Cir.) (we first determine whether the identifi-
cation procedure was impermissibly suggestive, and if
it was, we then look to the totality of the circumstances
to decide whether the identification was reliable), cert.
denied, 555 U.S. 1005, 129 S. Ct. 513, 172 L. Ed. 2d 376,
cert. denied, 555 U.S. 1039, 129 S. Ct. 615, 172 L. Ed.
2d 469 (2008). . . . This court concluded that [w]e con-
tinue to endorse and adhere to this widely utilized ana-
lytical approach. State v. Marquez, supra, 142.’’
(Emphasis omitted; internal quotation marks omitted.)
State v. Outing, 298 Conn. 34, 47–48, 3 A.3d 1 (2010),
cert. denied,       U.S.      , 131 S. Ct. 1479, 179 L. Ed.
2d 316 (2011).
   In State v. Holliman, supra, 214 Conn. 45–46, this
court held that, in the absence of state action, unneces-
sarily suggestive identification procedures conducted
by private actors do not violate the defendant’s right
to due process of law under the federal constitution.
See also id., 43 (‘‘[t]he most outrageous behavior by
a private party seeking to secure evidence against a
defendant does not make that evidence inadmissible
under the [d]ue [p]rocess [c]lause’’ [internal quotation
marks omitted]). In Perry v. New Hampshire,          U. S.
   , 132 S. Ct. 716, 730, 181 L. Ed. 2d 694 (2012), the
United States Supreme Court reached the same conclu-
sion.12 Id. (‘‘we hold that the [d]ue [p]rocess [c]lause
does not require a preliminary judicial inquiry into the
reliability of an eyewitness identification when the iden-
tification was not procured under unnecessarily sugges-
tive circumstances arranged by law enforcement’’
[emphasis added]). The court in Perry reasoned that
‘‘[a] primary aim of excluding identification evidence
obtained under unnecessarily suggestive circumstances
. . . is to deter law enforcement use of improper line-
ups, showups, and photo arrays in the first place’’; id.,
726; and that this rationale ‘‘is inapposite in cases . . .
in which the police engaged in no improper conduct.’’
Id. Although the unduly suggestive conduct of private
parties may affect the reliability of an eyewitness identi-
fication, the court in Perry concluded that, ‘‘[w]here
the crucial element of police overreaching is missing,
the admissibility of an allegedly unreliable confession
is a matter to be governed by the evidentiary laws of
the forum . . . and not by the [d]ue [p]rocess [c]lause.’’
(Internal quotation marks omitted.) Id.
   In this state, the admissibility of such evidence is
governed by State v. Holliman, supra, 214 Conn. 46.
Although this court held in Holliman that due process
principles under the federal constitution are not impli-
cated by unduly suggestive private conduct; id., 45; it
also held that, as a matter of evidentiary law, ‘‘the
criteria established for determining the admissibility of
identifications in the due process context are appro-
priate guidelines by which to determine the admissibil-
ity of identifications that result from procedures
conducted by civilians.’’ Id., 46. Specifically, this court
held that, as an evidentiary matter, when a defendant
has claimed that an eyewitness identification was the
product of unduly suggestive conduct by a private actor,
the court must determine, first, whether that conduct
‘‘was unnecessarily suggestive, and second, if it is found
to be so . . . whether the identification was neverthe-
less reliable based on an examination of the totality of
the circumstances.’’ (Internal quotation marks omitted.)
Id. Thus, while the reliability of an eyewitness identifica-
tion, or the lack thereof, ordinarily goes to the weight
of the evidence, and not its admissibility,13 unreliable
identification evidence that is tainted by unduly sugges-
tive private conduct, like such evidence that is tainted
by improper state action, is inadmissible under
Holliman.
   The defendant in the present case urges this court
to hold that, notwithstanding the decisions of this court
in State v. Holliman, supra, 214 Conn. 45-46, and of the
United States Supreme Court in Perry v. New Hamp-
shire, supra, 132 S. Ct. 730, that unduly suggestive pri-
vate conduct that taints an identification does not
implicate the due process clauses of the federal consti-
tution, such conduct does implicate the due process
clauses of the state constitution because ‘‘eyewitness
identification evidence is unique in its prevalence, per-
suasive value, and fragility.’’ Thus, the defendant effec-
tively contends that the criteria for the admission of
identification evidence that is tainted by unduly sugges-
tive private conduct that this court adopted in Holliman
as a matter of evidentiary law are constitutionally man-
dated under the state constitution.14
   ‘‘The analytical framework by which we determine
whether, in any given instance, our state constitution
affords broader protection to our citizens than the fed-
eral constitutional minimum is well settled. In State v.
Geisler, [222 Conn. 672, 684–86, 610 A.2d 1225 (1992)],
we enumerated the following six factors to be consid-
ered in determining that issue: (1) persuasive relevant
federal precedents; (2) the text of the operative consti-
tutional provisions; (3) historical insights into the intent
of our constitutional forebears; (4) related Connecticut
precedents; (5) persuasive precedents of other state
courts; and (6) contemporary understandings of appli-
cable economic and sociological norms, or as otherwise
described, relevant public policies.’’ (Internal quotation
marks omitted.) State v. Jenkins, 298 Conn. 209, 261,
3 A.3d 806 (2010).
   In the present case, the defendant has not cited, and
our research has not revealed, a single case in which
a court has concluded that unduly suggestive conduct
by a private actor automatically implicates constitu-
tional due process principles. Indeed, every court that
has considered this claim has rejected it.15 Like the
United States Supreme Court in Perry, these courts
have reasoned that, when an identification is rendered
potentially unreliable by unduly suggestive private con-
duct, evidentiary rules ordinarily provide sufficient pro-
tection against the admission of unreliable evidence
and an unfair trial.16 The defendant also has not identi-
fied any textual differences between our state constitu-
tion’s due process clauses and the federal constitution,
any historical insights into the intent of the framers or
any contemporary economic or sociological under-
standings that support his claim that the due process
provisions of the state constitution are implicated
whenever an identification has been potentially tainted
by unduly suggestive conduct by a private actor.17 Thus,
all of the Geisler factors weigh against his claim.
   We recognize that this court in Holliman did not
explain why unduly suggestive private conduct should
render an unreliable identification inadmissible,
whereas other factors affecting the reliability of eyewit-
ness identifications in the absence of improper state
conduct go to the weight of the evidence. Nothing in
Holliman suggests, however, that this court’s adoption
of the federal due process criteria to resolve the eviden-
tiary question was premised on an undisclosed determi-
nation that unduly suggestive private conduct
implicates the due process provisions of our state con-
stitution.18 Rather, it is clear to us that, by providing
that unreliable identification evidence involving unduly
suggestive private conduct must be excluded, Holliman
goes above and beyond minimal constitutional require-
ments. Accordingly, we reject the defendant’s claim
that the due process provisions of the state constitution
are automatically implicated when identification evi-
dence has potentially been tainted by unduly suggestive
private conduct.19 Rather, in the absence of improper
state action, the admission of identification evidence
implicates due process principles only when the evi-
dence is so extremely unreliable that its admission
would deprive the defendant of his right to a fair trial.20
See footnote 12 of this opinion. Because we have con-
cluded that the defendant’s claim that the victim’s iden-
tification of him as the perpetrator should be
suppressed on the ground that it was unduly suggestive
does not implicate the state constitution, but is purely
evidentiary, and because the defendant did not raise
the claim at trial, it is not reviewable. See, e.g., State
v. Cromety, 102 Conn. App. 425, 431, 925 A.2d 1133,
cert. denied, 284 Conn. 912, 931 A.2d 932 (2007).
   The judgment is affirmed.
  In this opinion PALMER, ZARELLA, McDONALD and
ESPINOSA, Js., concurred.
   1
     We note that § 53a-217 has been amended since the time of the defen-
dant’s offenses. See Public Acts 2012, No. 12-133, §19. Those changes, how-
ever, are not relevant to this appeal. For purposes of convenience, references
herein to § 53a-217 are to the current revision of the statute.
   2
     The defendant appealed from the judgment of conviction to the Appellate
Court and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     In the photograph, the defendant is wearing a football jersey with the
number twenty-seven printed on it.
   4
     Presumably, the ‘‘in-house check’’ that Dixon performed was a search
of the police department’s records. The photograph of the defendant that
Dixon found appears to be a mug shot.
   5
     The instruction form was titled ‘‘Witness Instructions for Photo Identifi-
cation,’’ and provided the following instructions: ‘‘1. I will ask you to view
a set of photographs.
   ‘‘2. It is as important to clear innocent people as to identify the guilty.
   ‘‘3. Persons in the photos may not look exactly as they did on the date
of the incident, because features like facial or head hair can change.
   ‘‘4. The person you saw may or may not be in these photographs.
   ‘‘5. The police will continue to investigate this incident, whether you
identify someone or not.’’ (Emphasis in original.)
   6
     It is not entirely clear what evidence the defendant sought to suppress.
In his motion to suppress, the defendant asked the trial court to suppress
‘‘any reference to the pretrial identification of the accused by such witnesses
who were involved in the improper pretrial identification and the in-court
identification of the accused by such witnesses who were involved in the
improper pretrial identification . . . .’’ The defendant’s reference to the
‘‘pretrial identification’’ was apparently to the victim’s identification of the
defendant as the perpetrator when the victim was presented with the photo-
graphic array prepared by Dixon, and not to the victim’s identification of
the person in the photograph from the My Space page as the person who
shot him. The state contends that, to the extent that the defendant was
seeking to suppress the victim’s identification of the person who shot him
in the My Space photograph, such conduct simply was not unduly suggestive.
Because we reject the defendant’s claim that a private actor’s unduly sugges-
tive identification violates the state constitution, however, we need not
address this issue.
   7
     After the defendant filed his appeal, we granted permission to the Inno-
cence Project to file an amicus brief.
   8
     Article first, § 8, of the constitution of Connecticut provides in relevant
part: ‘‘No person shall . . . be deprived of life, liberty or property without
due process of law . . . .’’
   Article first, § 10, of the constitution of Connecticut provides: ‘‘All courts
shall be open, and every person, for an injury done to him in his person,
property or reputation, shall have remedy by due course of law, and right
and justice administered without sale, denial or delay.’’
   9
     The defendant contends that ‘‘[t]he trial court should have, at [a] mini-
mum, reviewed [the victim’s] private [identification] to determine whether
it was unnecessarily suggestive under Holliman.’’ It is not entirely clear to
us, however, whether he is attempting to raise an evidentiary claim pursuant
to Holliman independently from his constitutional claim. To the extent that
he is, we decline to review the claim because it is not of constitutional
magnitude and was not raised in the trial court. See State v. Bowman, 289
Conn. 809, 821, 960 A.2d 1027 (2008) (unpreserved evidentiary claim is not
reviewable). Moreover, because the defendant did not rely on Holliman in
the trial court, and presented little evidence at the suppression hearing
regarding the suggestiveness of the victim’s conduct, but focused instead
on the unduly suggestive conduct of the police, the record would be inade-
quate for review even if the claim were preserved.
   10
      This claim is potentially dispositive because, if this court concludes that
unduly suggestive conduct by a private actor does not implicate the state
constitution, then the defendant’s unpreserved claim that the victim’s identi-
fication of him as the perpetrator should be suppressed on the ground it
was unduly suggestive would be a purely evidentiary claim and, therefore,
unreviewable. See, e.g., State v. Cromety, 102 Conn. App. 425, 431, 925 A.2d
1133, cert. denied, 284 Conn. 912, 931 A.2d 932 (2007).
   11
      In State v. Golding, supra, 213 Conn. 239–40, this court held that ‘‘a
defendant can prevail on a claim of constitutional error not preserved at
trial only if all of the following conditions are met: (1) the record is adequate
to review the alleged claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3) the alleged constitu-
tional violation clearly exists and clearly deprived the defendant of a fair
trial; and (4) if subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional violation beyond a
reasonable doubt.’’ (Emphasis omitted; footnote omitted.)
   The state contends that the defendant’s claim that the due process clauses
of the state constitution are implicated when an identification has been
tainted by the conduct of private actors is not reviewable because the
defendant has not provided an analysis pursuant to State v. Geisler, 222
Conn. 672, 684–86, 610 A.2d 1225 (1992). Although the defendant has not
expressly discussed the Geisler factors with respect to his claim that the
state constitution applies to private conduct, we conclude that his briefing
is adequate for this court to review the claim. As we discuss more fully in
the body of this opinion, however, we conclude that the defendant’s failure
to provide any support for this state constitutional claim pursuant to Geisler
is fatal to his claim. (As we also discuss more fully in footnote 17 of this
opinion, the defendant has discussed Geisler with respect to his claim that,
even if unduly suggestive private conduct does not automatically implicate
the state constitution, the Holliman framework is constitutionally flawed
because it allows the admission of unreliable identification evidence. We
also reject that claim.)
   12
      In Perry v. New Hampshire, supra, 132 S. Ct. 723, the United States
Supreme Court stated that, in the absence of unduly suggestive procedures
by state actors, ‘‘[o]nly when evidence is so extremely unfair that its admis-
sion violates fundamental conceptions of justice . . . have we imposed a
constraint tied to the [d]ue [p]rocess [c]lause. See, e.g., Napue v. Illinois,
360 U.S. 264, 269, 79 S. Ct. 1173, 3 L. Ed. 2d 1217 (1959) (Due process
prohibits the [s]tate’s know[ing] use [of] false evidence, because such use
violates any concept of ordered liberty.).’’ (Citation omitted; internal quota-
tion marks omitted.) See also State v. Nordstrom, 200 Ariz. 229, 241, 25
P.3d 717 (2001) (‘‘[I]t is conceivable that the due process clause prohibits
identification testimony that falls below some minimal threshold of reliability
when the defendant’s right or ability to bring the testimony’s weaknesses
to the jury’s attention is somehow restricted, even though state action is
not present. . . . That concern arises when evidence lacking in foundation
reaches the jury under circumstances that do not afford a defendant an
opportunity to point out its weaknesses.’’ [Citation omitted; internal quota-
tion marks omitted.]), overruled in part on other grounds by State v. Ferrero,
229 Ariz. 239, 243, 274 P.3d 509 (2012); People v. Blackman, 110 A.D.
2d 596, 598, 488 N.Y.S.2d 395 (noting difference between identifications
involving police misconduct, which always implicate constitutional due pro-
cess principles because they involve state action, and identifications involv-
ing unduly suggestive private conduct, which implicate due process
principles only when identification does not meet ‘‘threshold of at least
minimal reliability’’), appeal denied, 65 N.Y.2d 813, 482 N.E.2d 929 (1985);
State v. Hibl, 290 Wis. 2d 595, 615, 714 N.W.2d 194 (2006) (‘‘[t]here may be
some conceivable set of circumstances under which the admission of highly
unreliable identification evidence could violate a defendant’s right to due
process, even though a state-constructed identification procedure is
absent’’).
   To the extent that the defendant in the present case contends that an
unreliable identification that is tainted by unduly suggestive private conduct
may be excluded even if the evidence was not so extremely unreliable that
its admission would deprive him of his right to a fair trial, any such claim
is unreviewable because it is not of constitutional magnitude and it was not
raised at the suppression hearing or at trial. See, e.g., Commonwealth v.
Jones, 423 Mass. 99, 109, 666 N.E.2d 994 (1996) (‘‘[c]ommon law principles
of fairness dictate that an unreliable identification arising from the especially
suggestive circumstances of this case should not be admitted’’); People v.
Marte, 12 N.Y.3d 583, 590, 912 N.E.2d 37, 884 N.Y.S.2d 205 (2009) (‘‘we do
not rule on the possibility that a court, in balancing probative value against
prejudicial effect, may find some [identification testimony tainted by unduly
suggestive private conduct] so unreliable that it is inadmissible’’), cert.
denied, 559 U.S. 941, 130 S. Ct. 1501, 176 L. Ed. 2d 117 (2010); State v.
Pailon, 590 A.2d 858, 863 (R.I. 1991) (‘‘It is conceivable that identification
evidence might become so unreliable as to fall below the threshold of
competence [under ordinary rules of evidence]. . . . This indeed would
be a rare occurrence and would involve the question of lack of personal
knowledge . . . .’’ [Citation omitted.]); State v. Hibl, supra, 290 Wis. 2d 617
(‘‘courts serve a limited gate-keeping function, even for constitutionally
admissible eyewitness identification evidence’’). Accordingly, the amicus’
contention that, as a general evidentiary matter, our courts should evaluate
identification evidence for admissibility, and not just weight, is not before us.
   13
      See Perry v. New Hampshire, supra, 132 S. Ct. 723 (‘‘it is the province of
the jury to weigh the credibility of competing witnesses’’ [internal quotation
marks omitted]); id., 728 (ordinarily, ‘‘the potential unreliability of a type
of evidence does not alone render its introduction at the defendant’s trial
fundamentally unfair’’); State v. Guilbert, supra, 306 Conn. 243–45 (ordi-
narily, reliability of eyewitness identification is question for jury, subject to
testing by cross-examination, closing argument, jury instructions and expert
testimony on fallibility of such testimony); State v. Hibl, 290 Wis. 2d 595,
616, 714 N.W.2d 194 (2006) (‘‘[t]he overwhelming majority of American
courts have always treated the evidence question [relating to eyewitness
identifications] not as one of admissibility but as one of credibility for the
jury’’ [internal quotation marks omitted]).
   14
      The defendant also contends that the evidentiary rule of Holliman
must be treated as a constitutionally mandated rule because: (1) unlike
constitutional claims, evidentiary claims cannot be raised on appeal pursuant
to Golding if they were not preserved in the trial court; and (2) the burden
is on the defendant to prove on appeal that an evidentiary error was harmless,
while the burden is on the state to prove that a constitutional violation was
harmless. If there is no reason to treat a claim involving identification
evidence that was potentially tainted by unduly suggestive private conduct
as a constitutional claim at trial, however, there is no reason to treat it as
a constitutional claim on appeal.
   15
      See People v. Marte, 12 N.Y.3d 583, 588–89, 912 N.E.2d 37, 884 N.Y.S.2d
205 (2009) (citing cases), cert. denied, 559 U.S. 941, 130 S. Ct. 1501, 176 L.
Ed. 2d 117 (2010).
   16
      See Commonwealth v. Jones, 423 Mass. 99, 109–110, 666 N.E.2d 994
(1996); State v. Chen, 208 N.J. 307, 326, 27 A.3d 930 (2011); People v. Marte,
12 N.Y.3d 583, 589, 912 N.Y.2d 37, 884 N.Y.S.2d 205 (2009), cert. denied, 559
U.S. 941, 130 S. Ct. 1501, 176 L. Ed. 2d 117 (2010); State v. Pailon, 590 A.2d
858, 863 (R.I. 1991); State v. Hibl, 290 Wis. 2d 595, 615, 714 N.W.2d 194 (2006).
   17
      The defendant has briefed Geisler with respect to his claim that the
Holliman criteria are constitutionally deficient because the factors for
determining reliability of an identification that has been tainted by unduly
suggestive police procedures set forth in Neil v. Biggers, 409 U.S. 188,
199–200, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972), and Manson v. Brathwaite,
supra, 432 U.S. 113–14—on which Holliman relied—have been undermined
by recent scientific research. See State v. Holliman, supra, 214 Conn. 46
(citing Manson). He concedes that the only factor that favors his position
is the sixth factor, contemporary economical and sociological considera-
tions. See State v. Ledbetter, 275 Conn. 534, 566, 881 A.2d 290 (2005) (sixth
Geisler factor favored defendant because uncontradicted scientific literature
cited by defendant suggests that Biggers framework for determining reliabil-
ity of identification evidence was flawed), cert. denied, 547 U.S. 1082, 126
S. Ct. 1798, 164 L. Ed. 2d 537 (2006); see also State v. Guilbert, supra, 306
Conn. 252–53 n.33 (acknowledging that Biggers framework has been called
into question, but declining to resolve question of whether framework vio-
lates state constitution because case did not involve unduly suggestive
identification procedures); State v. Outing, supra, 298 Conn. 61–62 (noting
that Biggers framework has been called into question by recent scientific
studies, but declining to address issue because defendant had not proved
unduly suggestive conduct); State v. Henderson, 208 N.J. 208, 288–92, 299,
27 A.3d 872 (2011) (rejecting Biggers framework when identification had
been tainted by unduly suggestive police conduct and adopting new eviden-
tiary framework for determining overall reliability of identification evi-
dence). As we have indicated, however, unlike Ledbetter and Outing, in
which due process principles were implicated because the cases involved
state action, Holliman created an evidentiary rule. Even if we were to
assume that the application of the Manson/Biggers framework would not
meet state constitutional requirements for reliability in a case involving
unduly suggestive police procedures, a question that this court has not yet
decided; see State v. Guilbert, supra, 252–53 n.33; it would not follow that
that framework is so likely to allow the admission of extremely unreliable
identification evidence that its application would be unconstitutional even
in the absence of improper state action. See footnote 12 of this opinion
(citing cases holding that, in absence of improper state action, admission
of identification evidence implicates due process principles only when evi-
dence is extremely unreliable). Moreover, the defendant has cited no author-
ity for the proposition that the due process clauses of the state constitution
mandate a higher standard of reliability for the admission of identification
evidence that has not been tainted by improper state action than the federal
constitution. Accordingly, we reject this claim.
   We emphasize that, as a matter of evidentiary law, nothing would prevent
this court from revising the Holliman criteria by rejecting the Manson/
Biggers framework in favor of a framework that would require a more
searching inquiry into the reliability of identification evidence that was
potentially tainted by unduly suggestive private conduct. The defendant in
the present case, however, did not raise such an evidentiary claim either
in this court or in the trial court, but claims only that this more searching
inquiry is constitutionally required.
   18
      By adopting a stricter rule for unduly suggestive private conduct, this
court implicitly rejected the reasoning of the United States Supreme Court
in Perry v. New Hampshire, supra, 132 S. Ct. 727, that ‘‘[t]here is no reason
why an identification made by an eyewitness with poor vision, for example,
or one who harbors a grudge against the defendant, should be regarded as
inherently more reliable, less of a ‘threat to the fairness of trial,’ ’’ than an
identification that was tainted by unduly suggestive private conduct. See
also People v. Marte, 12 N.Y.3d 583, 589, 912 N.E.2d 37, 884 N.Y.S.2d 205
(2009) (‘‘We acknowledge, as many courts have, the real possibility that
suggestiveness that is not of police origin can contribute to misidentifica-
tions. But suggestiveness is only one of the possible sources of such mis-
takes. A witness to whom no one has made any suggestion can be mistaken
for any one or more of many reasons—an inadequate opportunity to observe,
bias, panic, racial stereotyping, difficulty in focusing on an attacker’s fea-
tures, or simple bad memory, among others. Where no one in law enforce-
ment is the source of the problem, nothing justifies the per se rule [the]
defendant seeks.’’), cert. denied, 559 U.S. 941, 130 S. Ct. 1501, 176 L. Ed. 2d 117
(2010). In other words, if this court in Holliman had applied the reasoning of
Perry, instead of applying the same criteria for admissibility that it applies
in cases involving unduly suggestive procedures by state actors, it would
have subjected the identification to the same evidentiary rules that generally
apply to eyewitness identifications, which are designed primarily to test
reliability. As we have explained, the rationale for excluding unreliable
identifications involving unduly suggestive conduct by state actors is to
punish and to deter improper governmental conduct, not to prevent the jury
from considering unreliable evidence. See Perry v. New Hampshire, supra,
726. Because such deterrence is not an issue in cases involving private
conduct, the reasons for this court’s holding in Holliman are unclear. Accord-
ingly, we do not necessarily disagree with Chief Justice Rogers’ concurring
opinion in which she argues that this court should abandon the Holliman
rule and, instead, hold that potentially unreliable eyewitness identifications
resulting from suggestive procedures undertaken by private actors should
be evaluated in the same manner as any other potentially unreliable evidence.
As Chief Justice Rogers recognizes, however, the issue of the appropriate-
ness of the rule in Holliman is not directly presented in the present case
and, therefore, the issue is not before us.
   19
      It is clear, therefore, that the defendant’s claim that the victim’s identifi-
cation of the defendant was inadmissible because it involved unduly sugges-
tive private conduct and the state did not show an independent basis for
it; see State v. Gold, 180 Conn. 619, 656, 431 A.2d 501 (when identification
was affected by unduly suggestive police procedures, identification is never-
theless admissible when it has independent basis), cert. denied, 449 U.S.
920, 101 S. Ct. 320, 66 L. Ed. 2d 148 (1980); is unreviewable because, in the
absence of improper state action, any such claim is evidentiary and was
not preserved. It is also clear that, contrary to the defendant’s claim, the
admission of the victim’s identification of the defendant did not constitute
plain error. See State v. Myers, 290 Conn. 278, 287, 963 A.2d 11 (2009)
(reviewing court ‘‘may in the interests of justice notice plain error not
brought to the attention of the trial court’’ [internal quotation marks omit-
ted]); id. (plain error is ‘‘patent [or] readily discernable on the face of a
factually adequate record, [and] also . . . obvious in the sense of not debat-
able’’ [internal quotation marks omitted]).
   20
      In the present case, the defendant does not claim that, even if we
disagree with his claim that all unduly suggestive conduct by private actors
implicates the due process clauses of the state constitution, the victim’s
eyewitness identification was so unreliable that it deprived him of his due
process right to a fair trial. In any event, because the evidence presented at
the suppression hearing focused primarily on the alleged unduly suggestive
police procedures and not on the factors affecting the reliability of the
victim’s identification, any such constitutional claim would not be reviewable
pursuant to Golding due to the lack of an adequate record.
   The amicus contends that the Holliman evidentiary criteria are inadequate
to protect against unreliable identification evidence because ‘‘courts fre-
quently ‘end the inquiry’ after determining that federal due process [princi-
ples do] not apply, and, as a result, never examine the reliability of eyewitness
identifications that are not unnecessarily suggestive’’ as an evidentiary mat-
ter. Nothing prevents a defendant, however, from raising both a due process
claim based on unduly suggestive police procedures (or a Holliman claim, in
the case of unduly suggestive private conduct) and a traditional evidentiary
claim, in which case the trial court must apply traditional evidentiary criteria
to the evidence even if it finds no unduly suggestive conduct. See footnote
12 of this opinion. In addition, as we have indicated, even in the absence
of unduly suggestive conduct by a state or private actor, a defendant may
raise a claim that the identification evidence was so unreliable that its
admission would violate his due process right to a fair trial.